Exhibit Form of Indenture HNI CORPORATION and as Trustee Guaranteed to the extent set forth therein by the Guarantors named herein. INDENTURE dated as of TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section1.01 Certain Definitions 1 Section1.02 Other Definitions 3 Section1.03 Incorporation by Reference of Trust Indenture Act 3 Section1.04 Rules of Construction 4 ARTICLE 2 THE SECURITIES 4 Section2.01 Unlimited In Amount, Issuable In Series, Form, and Dating 4 Section2.02 Execution and Authentication 6 Section2.03 Registrar and Paying Agent 6 Section2.04 Paying Agent to Hold Money in Trust 7 Section2.05 Securityholder Lists 7 Section2.06 Transfer and Exchange 7 Section2.07 Replacement Securities 7 Section2.08 Outstanding Securities 8 Section2.09 Temporary Securities 8 Section2.10 Cancellation 8 Section2.11 Defaulted Interest 8 Section2.12 Special Record Dates 8 Section2.13 Global Securities 9 Section2.14 CUSIP Numbers 10 ARTICLE 3 REDEMPTION 10 Section3.01 Notices to Trustee 10 Section3.02 Selection of Securities to Be Redeemed 10 Section3.03 Notice of Redemption 10 Section3.04 Effect of Notice of Redemption 11 Section3.05 Deposit of Redemption Price 11 Section3.06 Securities Redeemed or Purchased in Part 11 ARTICLE 4 COVENANTS 12 Section4.01 Payment of Securities 12 Section4.02 Maintenance of Office or Agency 12 Section4.03 Reports 12 Section4.04 Compliance Certificate 12 Section4.05 Taxes 13 Section4.06 Stay, Extension, and Usury Laws 13 Section4.07 Calculation of Original Issue Discount 13 ARTICLE 5 SUCCESSORS 13 Section5.01 When Corporation May Merge, Etc 13 Section5.02 Successor Person Substituted 14 ARTICLE 6 DEFAULTS AND REMEDIES 14 Section6.01 Events of Default 14 Section6.02 Acceleration 15 Section6.03 Other Remedies 15 Section6.04 Waiver of Past Defaults 15 Section6.05 Control by Majority 15 Section6.06 Limitation on Suits 16 Section6.07 Rights of Holders to Receive Payment 16 Section6.08 Collection Suit by Trustee 16 Section6.09 Trustee May File Proofs of Claim 16 Section6.10 Priorities 17 Section6.11 Undertaking for Costs 17 i Page ARTICLE 7 TRUSTEE 17 Section7.01 Duties of Trustee 17 Section7.02 Rights of Trustee 18 Section7.03 Individual Rights of Trustee 18 Section7.04 Trustee’s Disclaimer 18 Section7.05 Notice of Defaults 18 Section7.06 Reports by Trustee to Holders 19 Section7.07 Compensation and Indemnity 19 Section7.08 Replacement of Trustee 19 Section7.09 Successor Trustee by Merger, etc. 20 Section7.10 Eligibility; Disqualification 20 Section7.11 Preferential Collection of Claims Against Corporation 21 ARTICLE 8 SATISFACTION AND DISCHARGE; DEFEASANCE 21 Section8.01 Satisfaction and Discharge 21 Section8.02 Option to Effect Legal Defeasance or Covenant Defeasance 21 Section8.03 Legal Defeasance and Discharge 22 Section8.04 Covenant Defeasance 22 Section8.05 Conditions to Legal or Covenant Defeasance 22 Section8.06 Deposited Money and Government Securities to be Held in Trust; Other Miscellaneous Provisions 23 Section8.07 Repayment to Corporation 23 Section8.08 Reinstatement 24 ARTICLE 9 SUPPLEMENTS, AMENDMENTS, AND WAIVERS 24 Section9.01 Without Consent of Holders 24 Section9.02 With Consent of Holders 25 Section9.03 Revocation and Effect of Consents 26 Section9.04 Notation on or Exchange of Securities 26 Section9.05 Trustee to Sign Amendments, etc. 26 ARTICLE 10 GUARANTEES 26 Section10.01 Guarantee 26 ARTICLE 11 MISCELLANEOUS 26 Section11.01 Indenture Subject to Trust Indenture Act 26 Section11.02 Notices 27 Section11.03 Communication By Holders With Other Holders 27 Section11.04 Certificate and Opinion as to Conditions Precedent 28 Section11.05 Statements Required in Certificate or Opinion 28 Section11.06 Rules by Trustee and Agents 28 Section11.07 Legal Holidays 28 Section11.08 No Recourse Against Others 28 Section11.09 Counterparts 28 Section11.10 Governing Law 29 Section11.11 Submission to Jurisdiction; Service of Process; Waiver of Jury Trial 29 Section11.12 Severability 29 Section11.13 Effect of Headings, Table of Contents, etc. 29 Section11.14 Successors and Assigns 29 Section11.15 No Interpretation of Other Agreements 29 ii CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section 310(a)(1) 7.10 (a)(2) 7.10 (a)(3) N/A (a)(4) N/A (a)(5) 7.10 (b) 7.03; 7.08; 7.10 (c) N/A 311(a) 7.11 (b) 7.11 (c) N/A 312(a) 2.05 (b) 11.03 (c) 11.03 313(a) 7.06 (b)(1) N/A (b)(2) 7.06 (c) 7.06; 11.02 (d) 7.06 314(a) 4.03; 10.02; 11.05 (b) N/A (c)(1) 11.04 (c)(2) 11.04 (c)(3) N/A (d) N/A (e) 11.05 (f) N/A 315(a) 7.01(b)(ii); 7.02 (b) 7.02; 7.05; 10.02 (c) 7.01(a); 7.02 (d) 7.01(d); 7.02 (e) 6.11 316(a)(last sentence) 2.13(f) (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N/A (b) 6.07 (c) 2.12; 9.03 317(a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318(a) 11.01 (b) N/A (c) 11.01 N/A means not applicable * This Cross-Reference Table is not part of the Indenture. iii Table of Contents INDENTURE dated as of by and among HNI CORPORATION, an Iowacorporation (the "Corporation"), the guarantors listed on Schedule1 hereto (herein called the "Guarantors"), and , as Trustee (the "Trustee"). The Corporation has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness to be issued in one or more series (the "Securities"), as herein provided, up to such principal amount as may from time to time be authorized in or pursuant to one or more resolutions of the Corporation's Board of Directors (as defined below) or by supplemental indenture. Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders (as defined below) of each series of the Securities: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section1.01 Certain Definitions. "Affiliate" of any specified Person (as defined below) means any other Person directly or indirectly controlling or controlled by, or under direct or indirect common control with, such specified Person. For purposes of this definition, “control,” as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise; provided,however, that beneficial ownership of 10% or more of the voting securities of a Person shall be deemed to be a controlling interest in such Person. For purposes of this definition, the terms "controlling," "controlled by" and "under common control with" have correlative meanings. "Agent" means any Registrar (as defined below), Paying Agent (as defined below), authenticating agent or co-Registrar. "Board of Directors" means, with respect to any Person, the board of directors of such Person (or, if such Person is a limited liability company, the board of managers of such Person) or similar governing body or any authorized committee thereof. "Board Resolution" means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Corporation to have been duly adopted by the Board of Directors or pursuant to authorization by the Board of Directors and to be in full force and effect on the date of such certification (and delivered to the Trustee, if appropriate). "Business Day" means any day other than a Legal Holiday (as defined below). "Closing Date" means the date on which the Securities of a particular series were originally issued under this Indenture. "Commission" means the Securities and Exchange Commission. "Corporation" means the party named as such above until a successor replaces it pursuant to this Indenture and thereafter means the successor. "Corporation Order" means a written order signed in the name of the Corporation by two Officers (as defined below), one of whom must be the Corporation's principal executive officer, principal financial officer or principal accounting officer, and delivered to the Trustee. "Corporation Request" means a written request signed in the name of the Corporation by its Chairman of the Board, its President or any Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. "Corporate Trust Office" shall mean the corporate trust office of the Trustee. "Default" means any event that is, or with the passage of time or the giving of notice or both would be, an Event of Default (as defined below). 1 Table of Contents "Depositary" means, with respect to the Securities of any series issuable or issued in whole or in part in the form of one or more Global Securities (as defined below), the person designated as Depositary for such series by the Corporation, which Depositary shall be a clearing agency registered under the Exchange Act (as defined below); and if at any time there is more than one such person, "Depositary" as used with respect to the Securities of any series shall mean the Depositary with respect to the Securities of such series. "Exchange Act" means the Securities Exchange Act of 1934, as amended. "GAAP" means generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board, or in such other statements by such other entity as have been approved by a significant segment of the accounting profession, which are applicable to the circumstances as of the Closing Date. "Global Security" shall mean a Security issued to evidence all or a part of any series of Securities that is executed by the Corporation and authenticated and delivered by the Trustee to a Depositary or pursuant to such Depositary’s instructions, all in accordance with this Indenture and pursuant to Section2.01, which shall be registered as to principal and interest in the name of such Depositary or its nominee. "Guarantee" means a guarantee by any Guarantor of an obligation under this Indenture. "Holder" or "Securityholder" means a Person in whose name a Security is registered in the register of Securities kept by the Registrar. "Indenture" means this Indenture, as amended or supplemented from time to time. "Interest" when used with respect to an Original Issue Discount Security (as defined below) that by its terms bears interest only after Maturity (as defined below), means interest payable after Maturity. "Maturity" when used with respect to any Security, means the date on which the principal of such Security or an installment of principal becomes due and payable as therein or herein provided, whether at Stated Maturity (as defined below) or by declaration of acceleration, call for redemption or otherwise. "Officer" means, with respect to any Person, the Chairman of the Board, the Chief Executive Officer, the President, the Chief Operating Officer, the Chief Financial Officer, any Vice-President, the Treasurer, the Controller, the Secretary, any Assistant Treasurer or any Assistant Secretary of such Person. "Officers' Certificate" means a certificate signed by two or more Officers, one of whom must be the principal executive officer, principal financial officer or principal accounting officer of the Corporation, that meets the requirements of Section11.05 hereof. "Opinion of Counsel" means an opinion from legal counsel who is reasonably acceptable to the Trustee that meets the requirements of Section11.05 hereof. The counsel may be an employee of or counsel to the Corporation or the Trustee. "Original Issue Discount Security" means any Security which provides that an amount less than its principal amount is due and payable upon acceleration after an Event of Default. "Person" means any individual, corporation, partnership, joint venture, association, limited liability company, joint stock company, trust, unincorporated organization or government or other entity. "principal" of a Security means the principal amount due on the Stated Maturity of the Security plus the premium, if any, on the Security. "Securities" means the Securities authenticated and delivered under this Indenture. "Securities Act" means the Securities Act of 1933, as amended. "Stated Maturity" when used with respect to any Security or any installment of interest thereon, means the date specified in such Security as the fixed date on which the principal of such Security or such installment of interest is due and payable. "Subsidiary" means, with respect to any specified Person: (i)any corporation, association or other business entity of which more than 50% of the total voting power of shares of capital stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees of the corporation, association or other business 2 Table of Contents entity is at the time owned or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person (or a combination thereof); and (ii)any partnership (a)the sole general partner or the managing general partner of which is such Person or a Subsidiary of such Person, or (b)the only general partners of which are that Person or one or more Subsidiaries of that Person (or any combination thereof). "TIA" means the Trust Indenture Act of 1939 (15 U.S.C. §§77aaa-77bbbb) as in effect on the date on which this Indenture is qualified under the TIA; provided,however, that in the event the TIA is amended after such date, "TIA" means, to the extent required by such amendment, the Trust Indenture Act, as amended. "Trust Officer" when used with respect to the Trustee, means any officer with direct responsibility for the administration of this Indenture and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his knowledge of and familiarity with the particular subject. "Trustee" means the party named as such above until a successor becomes such pursuant to this Indenture and thereafter means or includes each party who is then a trustee hereunder, and if at any time there is more than one such party, "Trustee" as used with respect to the Securities of any series means the Trustee with respect to Securities of that series. If Trustees with respect to different series of Securities are trustees under this Indenture, nothing herein shall constitute the Trustees co-trustees of the same trust, and each Trustee shall be the trustee of a trust separate and apart from any trust administered by any other Trustee with respect to a different series of Securities. "U.S.
